Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 02/25/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 27, 30-37, 40-47 are currently pending. 

Status of the Withdrawn Claims
Claims withdrawn in the Unity of Invention determination 04/06/2021 consisting of Withdrawn Claims 27 & 30-36 directed to unelected Group I and withdrawn Claims 45-47 directed to unelected Group III are canceled.  Examiner initiated a call to Attorney to discuss the status of the withdrawn claims as documented in the attached interview summary PTO 413b.

Response to Arguments
With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 37 & 40-43 have been considered and are moot in light of the status of the claims below.  

Allowable Subject Matter
Claims 37 & 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 37. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a method for noninvasively measuring acoustical properties of a fluid by applying a Gaussian modulated sine pulse signal to a first ultrasonic transducer in vibrational communication with an outside surface of a pipe having a wall and through which said fluid is flowing, where a first time-dependent electrical signal is obtained.  Specifically, the prior art does not provide  introducing a chosen gas into the fluid to a gas volume fraction such that no vibrations pass through the fluid  applying the shaped pulse signal to the first ultrasonic transducer, whereby vibrations are generated solely in the pipe wall  then detecting the generated vibrations on the second ultrasonic transducer with no vibrations passing through the fluid and  wherein a second time-dependent electrical signal is obtained; subtracting the second electrical signal from the first electrical signal whereby a difference electrical signal is generated and determining a time-of-flight of the vibrations between the first transducer and the second transducer using the difference electrical signal; and determining acoustical properties of the fluid using the determined time-of-flight of the vibrations. 
The closest prior art is Sinha (US 20120055239) which discloses opposing transducers to produce a first signal between 100 kHz and 10 MHz having Gaussian envelopes and which provides a property of the fluid. The closest teaching is Sinha (US 20090084178) teaches subtracting a signal of an empty pipe from that of a full pipe [0005], [0027] & [0033] to provide a signal to determine the acoustical properties of the fluid using time of flight of the vibrations.  Neither reference by Sinha teaches obtaining a second signal by introducing a chosen gas into the fluid to a gas volume fraction such that no vibrations pass through the fluid  applying the shaped pulse signal to the first ultrasonic transducer, whereby vibrations are generated solely in the pipe wall  then detecting the generated vibrations on the second ultrasonic transducer with no vibrations passing through the fluid and  wherein the second time-dependent electrical signal is obtained; subtracting the second electrical signal from a first electrical signal whereby a difference electrical signal is generated and determining a time-of-flight of the vibrations between the first transducer and the second transducer using the difference electrical signal; and determining acoustical properties of the fluid using the determined time-of-flight of the vibrations. 
Regarding Dependent Claims 40-43.  The dependent claims further define the invention over the nearest reference by claiming conditioning, storage and analysis of the signals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                         
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856